       Edward J. Maney, Trustee
   1   101 N. 1st Avenue, Suite 1775
       Phoenix, AZ 85003
   2   Telephone (602) 277-3776
   3
       Fax No. (602) 277-4103
       ejm@maney13trustee.com
   4
                             IN THE UNITED STATES BANKRUPTCY COURT
   5
                                   FOR THE DISTRICT OF ARIZONA
   6
       In Re:                                              In Proceedings Under Chapter 13
   7

   8   CAROLYN L LANE                                      Case No. 2:19-06484-SHG

   9                       Debtor(s)                       MOTION TO SET STATUS HEARING
                                                           ON CONFIRMATION OF THE PLAN
  10
                                                           DKT: 54 DATE: 2/25/2021
  11
                Edward J. Maney, Chapter 13 Trustee (hereinafter the “Trustee”), hereby requests the
  12
       Court set a status hearing on confirmation of debtor’s Chapter 13 plan. Debtor’s plan has
  13

  14   been pending for some time with no movement towards confirmation. The Trustee believes

  15   that it would be in the best interest of all the parties for this court to set a status hearing on
  16   confirmation.
  17
                Wherefore, the Trustee requests the Court set a status hearing on confirmation of the
  18
       plan.
  19

  20   Dated: See Electronic Signature

  21                                              EDWARD J. MANEY Digitally signed by
  22                                           Edward J. Esq.     Edward J. Maney,
                                                  CHAPTER 13 TRUSTEE

  23                                           Maney, Esq. Date: 2021.06.21
                                              By:______________________________
                                                                          12:19:06 -07'00'
  24                                              Edward J. Maney ABN 12256
                                                  Chapter 13 Trustee
  25                                              101 North First Avenue, Suite 1775
  26                                              Phoenix, AZ 85003
                                                  (602) 277-3776
  27                                              ejm@maney13trustee.com
  28




Case 2:19-bk-06484-SHG         Doc 59 Filed 06/21/21 Entered 06/21/21 14:19:06                 Desc
                               Main Document    Page 1 of 2
   1   CERTIFICATE OF MAILING FOR CASE NO. 2:19-06484-SHG
   2
       Copies of the foregoing mailed on June 21, 2021 to:
   3

   4   Attorney for Debtor (s):
   5   Thomas Adams Mcavity
       Phoenix Fresh Start Bankruptcy Attorneys
   6   4131 Main Street
       Skokie, IL 60076-2780
   7

   8   Debtor (s):
       CAROLYN L LANE
   9   2014 S 157TH CT
       GOODYEAR, AZ. 85338
  10

  11   ,

  12

  13

  14       Tonia D Digitally signed by
                   Tonia D Butcher

           Butcher 13:41:52 -07'00'
                   Date: 2021.06.21
  15
       By:________________________
  16       Trustee’s Clerk
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28




Case 2:19-bk-06484-SHG       Doc 59 Filed 06/21/21 Entered 06/21/21 14:19:06   Desc
                             Main Document    Page 2 of 2
